DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Response to Election dated 12/17/2020, that was in response to the Requirement for Restriction dated 12/17/2020. Claims 1-20 are pending, claims 1-17 are elected and will be examined based on the merits, while claims 18-20 are considered non-elected and are withdrawn from consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones [20030217647].
With respect to claim 1, Jones discloses: An oven, comprising: a main body (10) defining a cooking cavity (16); a front portion of the main body defining a front opening for receiving a pizza and acting as an air vent [see FIG 1, which shows a hood 20 of the grill open, with the understanding that vent holes 34, 36 and 38 are on sidewalls, it is inherent that the front would act as a vent when the hood is open]; a wood burning tray (22) assembly including a grate (24) positioned in the main body [see FIG 1, paragraph 0036]; and a gas burner (26) positioned adjacent to the wood burning tray assembly; wherein the gas burner is configured to combust a gas to heat the cooking cavity [paragraph 0041]; and wherein the gas burner is positioned to ignite wood on the grate of the wood burning tray assembly to further heat the cooking cavity [paragraph 0037].
Jones further discloses:
{cl. 6} The oven of claim 1, wherein smoke from the wood circulates to reach the pizza [paragraph 0041].
{cl. 7} The oven of claim 1, further comprising a hatch opening (covered by 20) defined in the main body to allow for access to the grate positioned in the cooking cavity [see FIG 1, paragraph 0035].
{cl. 8} The oven of claim 7, further comprising a hatch door (20) sized to cover the hatch opening.
{cl. 9} The oven of claim 1, wherein the cooking cavity is configured to allow heat from the gas burner and the wood to circulate within the cooking cavity and exhaust out the front opening [paragraph 0041].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones [20030217647], further in view of Dahle et al [9182129]
With respect to claim 2, Jones discloses the invention as substantially claimed, however does not disclose the baking stone as further claimed. 
Dahle makes up for these deficiencies by teaching:
{cl. 2} The oven of claim 1, further comprising a baking stone (58) positioned within the cooking cavity [see FIG 6, col 5, line 26-47]. 
It would have been obvious at the time of filing the invention to modify the apparatus of Jones with the teachings of Dahle because Dahle provides a cooking surface suitable for cooking a pizza in an outdoor grill.
Claim(s) 3-5, 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones [20030217647], further in view of McLemore [6289795].
Regarding claim 3, Jones discloses the invention as substantially claimed, e.g. there is a wood burning tray assembly (22, 24) including a burner (26) and ash tray (28), however does not disclose the opening in the ashtray as claimed. McLemore make up for these deficiencies by teaching: 
{cl. 3} The oven of claim 1, wherein the wood burning tray assembly further comprises an ashtray defining an opening (365) through which a gas burner tube (368) of the gas burner extends [see FIG 15A].
Jones further shows:
{cl. 4} The oven of claim 3, wherein the grate (22) is positioned on the ashtray (28) of the wood burning tray assembly [see FIG 1].
{cl. 5} The oven of claim 4, wherein the grate defines a plurality of openings that allow air to reach the wood positioned thereon and ash from the wood to fall into the ashtray once the wood is combusted [see FIG 1].
With respect to claim 10, Jones discloses: An oven, comprising: a main body (10) defining a cooking cavity (16); a front portion of the main body defining a front opening for receiving a pizza and acting as an air vent [see FIG 1, which shows a hood 20 of the grill open, with the understanding that vent holes 34, 36 and 38 are on sidewalls, it is inherent that the front would act as a vent when the hood is open]; a rear portion opposite to the front portion of the main body [see FIG 2]; a gas burner (26) including a gas burner tube; and a wood burning tray assembly positioned in the main body, the wood burning tray assembly including: a grate (24); and an ashtray (28); wherein the gas burner is configured to combust a gas to heat the cooking cavity; and wherein the gas burner tube is positioned to ignite wood on the grate of the wood burning tray assembly to further heat the cooking cavity [paragraph 0036-0037]. 
Jones however does not disclose (at least explicitly): the rear portion defining a rear opening, the burner tube extending through the rear opening in the rear portion and the ash tray defining an opening through which the gas burner tube of the gas burner extends.
McLemore makes up for these deficiencies (of claim 3 and 10) by teaching: the rear portion defining a rear opening (365), the burner tube (368) extending through the rear opening in the rear portion and the ash tray (356, 384) defining an opening through which the gas burner tube of the gas burner extends [see FIG 15A-16, col 13, line 20-61].
It would have been obvious at the time of filing the invention to modify the apparatus of Jones with the teachings of McLemore, because McLemore provides an arrangement that allows for catching ash while also allowing for the burning and ignition of wood, such that the arrangement allows for the burner to remain free from contamination.
Jones further shows:
{cl. 12} The oven of claim 10, wherein the grate (22) is positioned on the ashtray (28) of the wood burning tray assembly [see FIG 1[.
{cl. 13} The oven of claim 10, wherein the grate (22) defines a plurality of openings that allow air to reach the wood positioned thereon and ash from the wood to fall into the ashtray once the wood is combusted [see FIG 1].
{cl. 14} The oven of claim 10, wherein smoke from the wood circulates to reach the pizza [paragraph 0041].
{cl. 15} The oven of claim 10, further comprising a hatch opening (covered by hood 20) defined in the main body to allow for access to the grate positioned in the cooking cavity [see FIG 1, paragraph 0035].
{cl. 16} The oven of claim 15, further comprising a hatch door (20) sized to cover the hatch opening.
{cl. 17} The oven of claim 10, wherein the cooking cavity is configured to allow heat from the gas burner and smoke from the wood to circulate within the cooking cavity and exhaust out the front opening [paragraph 0041].
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones [20030217647], in view of McLemore [6289795], further in view of Dahle et al [9182129]
With respect to claim 11, Jones discloses the invention as substantially claimed, however does not disclose the baking stone as further claimed. 
Dahle makes up for these deficiencies by teaching:
{cl. 11} The oven of claim 10, further comprising a baking stone (58) positioned within the cooking cavity [see FIG 6, col 5, line 26-47]. 
It would have been obvious at the time of filing the invention to modify the apparatus of Jones with the teachings of Dahle because Dahle provides a cooking surface suitable for cooking a pizza in an outdoor grill.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jepsen et al [20150157173] is considered pertinent art because of the front opening arrangement, that allows for a pizza inserting area and allows venting [see FIG 1, abstract]. Harvey [3295509] is considered pertinent art because it has a similar ash/wood tray assembly [see FIG 1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
6/30/2022